Citation Nr: 1824102	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a reduction from 100 percent to 30 percent for systemic lupus erythematosus; discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees (systemic lupus erythematosus), effective February 1, 2013, was proper.

2.  Whether the severance of basic eligibility for Dependents' Educational Assistance (DEA) benefits, effective February 1, 2013, was proper.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2012 rating decision reduced the rating of systemic lupus erythematosus to 30 percent, and severed eligibility to DEA, both effective February 1, 2013.

In a June 2016 statement of the case, the RO characterized the issues of systemic lupus erythematosus and DEA as involving clear and unmistakable error.  The reduction and severance were decided in a November 2012 rating decision and the Veteran indicated disagreement in a September 2013 statement.

In a September 2016 letter, the Veteran requested to withdraw her request for a Travel Board hearing.  Therefore, the Board deems her request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

In June 2017, the Board, in pertinent part, determined that a reduction in rating from 100 percent to 30 percent for systemic lupus erythematosus; discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees, effective February 1, 2013, was proper; and that the severance of DEA, effective February 1, 2013, was proper.  The Veteran subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2018 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the Board's June 2017 that found that the Veteran's reduction in rating from 100 percent to 30 percent for systemic lupus erythematosus, discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees, effective February 1, 2013, was proper; and that the severance of DEA, effective February 1, 2013, was proper and remanding those matters for additional proceedings consistent with the JMPR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDINGS OF FACT

1.  A March 1989 rating decision granted service connection for systemic lupus erythematosus and assigned a 30 percent rating effective December 4, 1986; an August 1996 rating decision increased the rating to 100 percent disabling effective August 8, 1996.

2.  In a July 2012 rating decision, the Decision review Officer (DRO) notified the Veteran of a proposed rating decision to reduce the rating for systemic lupus erythematosus from 100 percent to 30 percent; the RO promulgated the proposed reduction in a November 2012 rating decision, effective February 1, 2013.

3.  In a November 2012 rating decision, the RO terminated basic eligibility to DEA, effective February 1, 2013. 

4.  The VA examination reports, on which the reduction for the systemic lupus erythematosus was based, were not full and complete and did not reflect a material improvement in the Veteran's systemic lupus erythematosus.

5.  Since February 1, 2013, the Veteran has had a total disability permanent in nature resulting from her service-connected systemic lupus erythematosus.


CONCLUSIONS OF LAW

1.  The reduction of the rating for systemic lupus erythematosus from 100 percent to 30 percent, effective February 1, 2013, was not proper.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.105 (e), 3.44 (2017).

2.  The RO's November 2012 rating decision, which discontinued DEA, effective February 1, 2013, was not proper; restoration of DEA is warranted.  38 C.F.R. § 3.655 (2017).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Board is granting the benefits sought in full for the claims on appeal, and thus, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Reduction

Historically, a March 1989 rating decision granted service connection for lupus erythematosus, systemic, and assigned a 30 percent rating from December 4, 1986. A July 1994 rating decision increased the rating to 60 percent.  An August 1996 rating decision increased the rating to 100 percent effective August 8, 1996. Following a May 2012 VA examination, the RO proposed to reduce the rating in a July 2012 rating decision.  Subsequently, in a November 2012 rating decision, the RO reduced the rating to 30 percent, effective February 1, 2013.  On appeal, the Veteran contends that the reduction of the disability rating was improper.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In that regard, the requirements for reduction of ratings in effect for five years or more, which are applicable here and are set forth at 38 C.F.R. § 3.344 (a) and (b), provide that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 421 (1995); see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work."); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  Examinations less full and complete than those on which payments were authorized or continued will not be used as the basis for reduction.  38 C.F.R. § 3.344(a).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer, supra.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor "unless 'the Board concludes that a fair preponderance of evidence weighs against the claim.'"  Brown, 5 Vet. App. at 421 (quoting Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990)).  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity . . . are to be rated separately as are all other disabling conditions, if any."  38 C.F.R. § 4.25(b) (2016).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided." 38 C.F.R. § 4.14 (2017).  The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . .. conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's systemic lupus erythematosus is rated under Diagnostic Code (DC) 6350, a note to which provides that this condition is rated either by combining the evaluations for residuals under the appropriate system, or by evaluating under DC 6350, which ever results in the higher evaluation.  Compensable ratings are authorized for various degrees of exacerbations due to lupus.  A 10 percent rating is warranted under DC 6350 where the evidence shows exacerbations once or twice per year, or that the disorder had been symptomatic during the previous two years.  38 C.F.R. § 4.88b.  A 60 percent rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year.  A 100 percent rating is warranted for acute lupus with frequent exacerbations that cause severe impairment of health.  

Notably, the Veteran is also in receipt of service connection for disabilities found to be secondary to systemic lupus erythematosus, including migraine headaches (rated as 30 percent disabling), facial scarring (rated as 10 percent disabling), and hypertension (rated as noncompensably disabling).  However, the propriety of the ratings for those disabilities is not at issue here.

With regard to the Veteran's initial 30 percent rating, the regulations were revised on July 31, 1996, and the 30 percent rating DC 6350 was removed.  The Veteran's 30 percent rating has been in effect for over 20 years and, therefore, it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951 (b).

The RO based the 100 percent disability rating on the result of an August 1996 VA examination report.  During that examination, the Veteran reported that she was diagnosed with systemic lupus erythematosus, which she presented with butterfly rash on her face in 1985/1986.  She had gradually developed pain, stiffness, and swelling in the joints of her hands, wrists, and knees.  She treated her symptoms with ibuprofen, Tylenol, and Prednisone on and off, ever since the diagnosis.  She has had several flare-ups, especially during her pregnancies.  Subsequently, she noted disappearance of the rash on her face.  During the examination, she complained of increased tiredness and taking a longer than usual time to finish her work.  She stated that she found it extremely difficult to get out of bed.  Joints were often red, hot and tender and during flare-ups, interfered with her activity at home.  She stated that the joint pain flared up at least 2 to 3 times per week, aggravated by extreme heat or cold and stress.  Her last emergency room visit was the previous month for exacerbation of symptoms.  Physical examination included examination of the skin, lungs, cardiovascular systems, heart, abdominal, and extremities.  The examiner diagnosed history of SLE with flare-ups limiting the Veteran's activity.

In April 2010, the Veteran underwent VA examinations to address the etiology of her claims of hypertension, facial scarring, migraine headaches, and fibromyalgia, all claimed as secondary to lupus.  The April 2010 VA examiner diagnosed systemic lupus erythematosus by history, currently in remission.  In a July 2010 VA addendum opinion, the examiner noted that, per the last examination, as well as a rheumatology clinic evaluation dated July 14, 2008, the systemic lupus erythematosus was in remission.  The examiner further opined that the Veteran's current symptoms of generalized pain were secondary to fibromyalgia.

On May 2012 VA examination, the examining rheumatologist, who was the chief of rheumatology of the VA Medical Center (VAMC), noted that the Veteran was diagnosed with systemic lupus erythematosus in 1985, during service.  She had a malar rash with generalized fatigue.  A biopsy performed and histologic examination.

Here, the Veteran's reduction from 100 percent to 30 percent for systemic lupus erythematosus was predicated primarily on the April 2010 and May 2012 VA medical examinations, which indicated that the Veteran' lupus was in remission and that the pain and other symptoms that Veteran continued to experience were attributable to her fibromyalgia and not lupus.

The Board finds that these examinations failed to address evidence indicating that the Veteran's systemic lupus erythematosus was not in remission, but rather productive of pain and other symptoms.  Specifically, the May 2012 examiner stated that angioedema-a possible exacerbation of the Veteran's lupus-had not occurred since 2008, and that episodic urticaria was possibly related to her lupus but had been quiescent for several years.  However, the record shows the Veteran continued to experience hives and episodes of urticaria after 2008.  See, e.g., Allergy and immunology note dated June 25, 2009 (showing that the Veteran complained of "hives"); and VA examination report dated December 2014 (showing that the Veteran reported episodes of urticarial within the past 12 months).  Based on the examiners' failure to address such favorable evidence diminishes the credibility and probative value of their April 2010 and May 2012 opinions.

In light of the above evidence, the Board finds that the reduction in the disability rating for the Veteran's systemic lupus erythematosus was not proper.  In this regard, the RO did not address whether there was an "actual improvement in the Veteran's ability to function under the ordinary conditions of life and work," as it did not adequately address the above-discussed evidence that the Veteran's systemic lupus erythematosus was symptomatic.  Accordingly, the evidence does not reflect that there was improvement in the Veteran's ability to function under the ordinary conditions of life and work in light of her systemic lupus erythematosus at the time of the reduction.  Rather, the competent and credible lay statements from the Veteran indicate her systemic lupus erythematosus remained productive of pain and other symptoms.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemyer 2 Vet. App. at 280.  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Moreover, there are special rules with regard to total disability ratings, specifically, pursuant to 38 C.F.R. § 3.343(a), total disability ratings will not be reduced in the absence of clear error, without examination showing material improvement in physical condition.  As shown above, no such material improvement has been shown in this case.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio and will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For the foregoing reasons, the reduction in the disability rating for the Veteran's systemic lupus erythematosus was not proper.  This renders the reduction from 100 percent to 30 percent for systemic lupus erythematosus; discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees void ab initio.  Kitchens, 7 Vet. App. at 320; Dofflemyer, 2 Vet. App. at 277.  Accordingly, under these circumstances, the previously assigned 100 percent rating for the Veteran's systemic lupus erythematosus must be restored, effective February 1, 2013.
Severance of DEA Benefits

Basic eligibility for DEA benefits under the provisions of 38 U.S.C., chapter 35 is granted for a child or spouse of a person who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C. §§ 3500, 3501. (While there are numerous other bases for entitlement to eligibility for DEA, those bases including death due to service-connected disability, are not relevant to this case.  See 38 C.F.R. §§ 21.3020, 21.3021 (2017)).

As discussed above, the reduction of the Veteran's total disability rating for systemic lupus erythematous effective February 1, 2013, was not proper, and thus, restored the previously assigned 100 percent rating for systemic lupus erythematosus, effective February 1, 2013.

Thus, since February 1, 2013, the Veteran has met the basic eligibility requirements that would provide a basis for an award of DEA to any claimant.  Accordingly, under these circumstances, the previously assigned DEA benefits must be restored, effective February 1, 2013.

ORDER

Restoration of a 100 percent rating for systemic lupus erythematosus, discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees, from February 1, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Restoration of basic eligibility for DEA benefits, from February 1, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


